Citation Nr: 1412488	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-14 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 8, 2010, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Attorney Calvin Hansen


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION





FINDINGS OF FACT

A claim of entitlement to service connection for PTSD was not received within one year of the Veteran's discharge from service or until March 8, 2010.



CONCLUSIONS OF LAW

The criteria for an effective date prior to March 8, 2010, for a grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The appeal for an earlier effective date for the grant of service connection for PTSD arises from the Veteran's disagreement with the effective date assigned after the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the identified post-service VA treatment records and private medical records.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.


Earlier Effective Date Claim

The effective date of an award of service connection based on a claim received more than one year after a veteran's discharge from service will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400 . 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as best friend of a claimant who is not sui generis may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a)  (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Analysis

On March 8, 2010, the RO received the Veteran's initial claim for service connection for PTSD.

The July 2010 rating decision granted service connection for PTSD, effective March 8, 2010, the date it originally received the claim for service connection for PTSD.  The decision was based on the report of a May 2010 VA examination report showing a diagnosis of PTSD.  

The Veteran did not submit a claim of entitlement to service connection for PTSD within one year of his separation from service, and he does not contend otherwise.  Consequently, March 22, 2010, the date of his claim, is the earliest possible effective date for service connection.  38 C.F.R. § 3.400

In an August 2010 statement, the Veteran argued that he be given an effective date in May 2009 for his PTSD because that is when he sent in his initial request.  See August 2010 claim for an earlier effective date.

The evidence of record shows that the Veteran submitted an  incomplete VA Form 21-526, Application for Compensation and/or Pension on May 15, 2009, indicating that he was requesting service connection for a right finger lesion.  There was no mention of a claim for PTSD on this form.  The RO returned the incomplete form to the Veteran on May 20, 2009.  The Veteran returned the completed Form 21-526 to the RO on March 8, 2010.  However, he had added three additional disabilities to his claim, including PTSD.  The application for compensation received on March 8, 2010 was the first time that the Veteran indicated that he was seeking service connection for PTSD.  There is documentary evidence showing that there was a claim for service connection for PTSD prior to March 8, 2010.  

Although the Veteran did submit a claim for service connection for a right finger disability in May 2009, the Veteran never submitted a claim for service connection for PTSD prior to March 8, 2010, and there is no prior communication in the record that could be considered an informal claim for VA compensation for PTSD.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than March 8, 2010, for entitlement to service connection for PTSD.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Increased Rating Claim


ORDER

An increased rating for PTSD is denied.

An effective date earlier than March 8, 2010, for the grant of service connection for PTSD is denied.



____________________________________________
BARBARA COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


